United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4404
                                   ___________

Gregge S. Beiermann,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Linda S. McMahon,1 Acting               *
Commissioner, Social Security           * [UNPUBLISHED]
Administration,                         *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: January 31, 2007
                                Filed: February 16, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Gregge S. Beiermann appeals the district court’s2 order affirming the denial of
supplemental security income and disability insurance benefits. In Beiermann’s


      1
       Linda S. McMahon has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rules of Appellate
Procedure 43(c).
      2
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
September 2001 applications and related documents, he alleged disability since early
2001 from, inter alia, atypical arthritis, a hearing impairment, fibromyalgia, fatigue,
and depression. After a hearing, an administrative law judge (ALJ) determined that
Beiermann’s severe medically determinable impairments were not of listing-level
severity, alone or combined; that Beiermann’s testimony about his limitations was not
entirely credible; and that while his residual functional capacity (RFC) precluded his
past relevant work, he could perform other jobs that a vocational expert identified in
response to a hypothetical. The Appeals Council denied review, the district court
affirmed, and Beiermann filed the instant appeal.

        Having carefully reviewed the record and considered Beiermann’s arguments
for reversal, we reject his challenges to the ALJ’s credibility and RFC findings, and
to the sufficiency of the hypothetical. See Hacker v. Barnhart, 459 F.3d 934, 936 (8th
Cir. 2006) (standard of review; ALJ’s task is to resolve credibility issues and
conflicting evidence); Stormo v. Barnhart, 377 F.3d 801, 807-09 (8th Cir. 2004) (in
determining RFC, ALJ should consider medical records, observations of treating
physicians and others, and claimant’s own description of his limitations; hypothetical
is sufficient if it sets forth impairments supported by substantial evidence and
accepted as true by ALJ). Accordingly, we affirm.
                         ______________________________




                                         -2-